In a coram nobis proceeding, defendant appeals from an order of the former County Court, Kjngs County, dated July 17, 1961, which denied, without a hearing, his application to vacate a judgment of said court, rendered July 9, 1959 on his plea of guilty, convicting him of rape in the first degree, and imposing sentence. (¡)rder reversed on the law and the facts, and proceeding remitted to the court below for the purpose of holding a hearing, taking proof on the issue of defendant’s sanity at the time of his plea and sentence, and making a determination on the basis of all the proof adduced. The defendant’s claim that he was inbane when he pleaded guilty and when he was sentenced, supported by some evidence of the fact, requires a hearing (People v. Sprague, 11 N Y 2d 951; People v. Boundy, 10 N Y 2d 518; People v. *1017Jones, 17 A D 2d 970). Ughetta, Acting P. J., Kleinfeld, Brenn'an, Rabin and HopMns, JJ., concur.